DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Leung (67,243) on 06/01/2022.


1. (Currently Amended) A computer implemented method, comprising: determining a three-dimensional model for at least a portion of a physical environment in which a user is located; 
presenting, by a spatial computing system, a mixed-reality representation to the user; 
determining a first object model for a first object in the mixed-reality representation; 
updating, by the spatial computing system, the mixed-reality representation into an updated mixed-reality representation that reflects an interaction pertaining to the first object; and 
recognizing one or more second objects in the at least the portion of the physical environment or in the mixed-reality representation, wherein the recognizing the one or more second objects comprises: 
identifying one or more first object recognizers and one or more second object recognizers, wherein an object recognizer of the one or more first object[[ recognizer]] recognizers and one or more second object recognizers is pre-configured to recognize a type of object or a specific object;
rsecond objects, wherein the multi-level recognition process comprises a first level of applying the one or more first object recognizers and a second level of applying the one or more second object recognizers, and the first level is performed before the second level is performed; 2Atty. Dkt. No. ML-0965US
pruning at least one second object from the one or more second objects at least by applying the one or more first object recognizers to the one or more second objects; and 
recognize a second object in the one or more second objects at least by applying the one or more second object recognizers to one or more remaining second objects, wherein the one or more remaining second objects do not include the at least one second object.

7. (Cancelled)


13. (Currently Amended) A system, comprising: 
a processor; 
a headset comprising at least one projector and configured to project virtual content of a virtual object to a user; and 
a non-transitory computer accessible storage medium storing thereupon a sequence of instructions which, when executed by the at least one processor, causes the processor to perform a set of acts, the set of acts comprising: 
determining a three-dimensional model for at least a portion of a physical environment in which a user is located; 
presenting, by a spatial computing system, a mixed-reality representation to the user; 
determining a first object model for a first object in the mixed-reality representation; 
updating, by the spatial computing system, the mixed-reality representation into an updated mixed-reality representation that reflects an interaction pertaining to the first object; and 
the sequence of instructions further comprising instructions which, when executed by the processor, cause the processor to perform the set of acts, the set of acts further comprising: 
identifying one or more first object recognizers and one or more second object recognizers, wherein an object recognizer of the one or more first object[[ recognizer]] recognizers and one or more second object recognizers is pre-configured to recognize a type of[[ objects]] object or a specific object; 
recognizing one or more second objects in the at least the portion of the physical environment or in the mixed-reality representation by performing a multi-level recognition process to the one or more second objects, wherein the multi-level recognition process comprises a first level of applying the one or more first object recognizers and a second level of applying the one or more second object recognizers, and the first level is performed before the second level is performed; 
pruning at least one second object from the one or more second objects at least by applying the one or more first object recognizers to the one or more second objects; 
recognizing a second object in the one or more second objects at least by applying the one or more second object recognizers to one or more remaining second objects, wherein the one or more remaining second objects do not include the at least one second object; 
identifying one or more properties for the second object based at least in part upon a type of the second object; and 
associating the one or more properties for the second object, wherein the one or more properties comprise one or more moduli, a density, a mass, a weight, a friction characteristic, or an electrical characteristic of the second object.


17. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having stored thereupon a sequence of instructions which, when executed by a processor, causes the processor to perform a set of acts, the set of acts comprising: 
determining a three-dimensional model for at least a portion of a physical environment in which a user is located; 
presenting, by a spatial computing system, a mixed-reality representation to the user; 
determining a first object model for a first object in the mixed-reality representation; 
updating, by the spatial computing system, the mixed-reality representation into an updated mixed-reality representation that reflects an interaction pertaining to the first object; 
identifying one or more first object recognizers and one or more second object recognizers, wherein an object recognizer of the one or more first object[[ recognizer]] recognizers and one or more second object recognizers is pre-configured to recognize a type of[[ objects]] object or a specific object; 
recognizing one or more second objects in the at least the portion of the physical environment or in the mixed-reality representation at least by performing a multi-level recognition process to the one or more second objects, wherein the multi-level recognition process comprises a first level of applying the one or more first object recognizers and a second level of applying the one or more second object recognizers, and the first level is performed before the second level is performed; 
pruning at least one second object from the one or more second objects at least by applying the one or more first object recognizers to the one or more second objects; 
recognizing a second object in the one or more second objects at least by applying the one or more second object recognizers to one or more remaining second objects, wherein the one or more remaining second objects do not include the at least one second object, identifying one or more properties for the second object based at least in part upon a type of the second object; and associating the one or more properties for the second object, wherein the one or more properties comprise one or more moduli, a density, a mass, a weight, a friction characteristic, or an electrical characteristic of the second object.



Reasons for Allowance
Claims 1, 3-5, 7, 10-13, 15, 17, 19 allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter was previously indicated in the action dated 04/05/2022 which was brought into the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611